Citation Nr: 1511756	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1985 to February 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In a February 2014 letter, the Veteran's attorney requested a 90-day extension to review the Veteran's file and submit additional evidence and/or argument in support of the claim.  He was notified that a 90-day extension had been granted in an August 20, 2014, letter.  That time period has lapsed; additional evidence was received with a waiver of RO initial consideration.  


FINDING OF FACT

The Veteran's service-connected disabilities (status post left knee arthroplasty, rated 60 percent; degenerative joint disease of the lumbar spine with intervertebral disc syndrome, rated 40 percent; radiculopathy of the left lower extremity, rated 10 percent; radiculopathy of the lower right extremity, rated 10 percent; healed fracture of the left little toe, rated 0 percent; cholecystectomy scar, rated 0 percent; and status post anterior cruciate ligament reconstruction scar, rated 0 percent) are rated 90 percent, combined; they are shown to render him incapable of maintaining regular substantially gainful employment.


CONCLUSION OF LAW

A TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist failure is harmless.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities include status post left knee arthroplasty, rated 60 percent; degenerative joint disease of the lumbar spine with intervertebral disc syndrome, rated 40 percent; radiculopathy of the left lower extremity, rated 10 percent; radiculopathy of the lower right extremity, rated 10 percent; healed fracture of the left little toe, rated 0 percent; cholecystectomy scar, rated 0 percent; and status post anterior cruciate ligament reconstruction scar, rated 0 percent.  He has seven service-connected disabilities with one disability rated 60 percent; the combined rating for the service-connected disabilities is 90 percent.  Thus, the schedular requirements for a TDIU rating are met.  The question remaining is whether the Veteran's service-connected disabilities (alone) render him incapable of participating in a substantially gainful occupation.  

VA treatment records show that the Veteran has been prescribed codeine for pain control.  

On June 2012 VA orthopedic examination, it was noted that the impact of the Veteran's left knee and lower leg condition on his ability to work is limited prolonged walking, squatting, and climbing.  The impact of his low back disability and bilateral lower extremity radiculopathy on his ability to work is limited jobs requiring bending, lifting, sitting, and standing.  

In a September 2012 statement, the Veteran indicated that he quit his last job as a janitor because he could not handle the job physically and was not permitted to take breaks for his disabilities.  

A February 2013 letter from N.S. and N.J., managers of a bar and grill restaurant indicate that the Veteran was interviewed as a men's restroom attendant/bus boy, but he was not hired for the position, because his medical limitations would have been a liability.  

A September 2014 private medical opinion from Q.P., M.D., indicates that in a normal 8-hour work day the Veteran would be able to consistently stand for less than 2 hours, walk less than 2 hours, sit 2-4 hours, lift less than 10 pounds, and carry less than 10 pounds.  Dr. Q.P. indicated that due to medical problems the Veteran would likely miss work or need to leave early 3 or more days per month and would need to lie down more than 1 time per day.  He also indicated that due to medication side effects the Veteran would likely be unable to stay focused to complete simple repetitive tasks more than 3 days per month.  Dr. Q.P. opined that based on his complete knowledge of the Veteran's service-connected impairments and the impact both physically and mentally of those impairments, the Veteran would not be able to maintain a substantially gainful employment.    

A September 2014 private medical opinion from S.B., Rh.D, indicates that based on her review of the Veteran's VA claims file, the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected left knee arthritis, lumbar spine degenerative joint disease, and radiculopathy of the bilateral lower extremities.  

A July 2013 Social Security Administration (SSA) disability determination indicates that the Veteran was found disabled for SSA purposes as of April 2012 based on diagnoses of osteoarthritis and allied disorders, and obesity.  SSA records show that the Veteran reported that he completed two years of college, and that he has worked as a flight management specialist in the Air Force, habitation training specialist, material handler/aid, doing warehouse general clean-up, and as a janitor.  

The Board finds that the opinions of Dr. S.B. and Dr. Q.P., cumulatively, tend to show that the Veteran's service-connected physical disabilities in combination with impairment from medication prescribed for such disabilities render him unable to maintain substantially gainful employment.  Their opinions, together, reflect familiarity with the evidence of record, consider the impact of the Veteran's service-connected disabilities on his employability, and provide a rationale that supports the conclusion reached.  Accordingly, the Board finds them probative evidence in this matter.  

Given the Veteran's significant disabilities (most notably his left knee and low back disabilities and radiculopathy of the bilateral lower extremities) and the restricted occupational opportunities facing him due to his limited experience (his employment history has consisted of work requiring physical duties) and his educational background, the Board finds it reasonable to conclude that his service-connected disabilities preclude him from participating in any regular substantially gainful employment consistent with his education and occupational experience.  Resolving any remaining reasonable doubt regarding the degree of disability/impairment in the Veteran's favor, as required (See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.) the Board finds that a TDIU rating is warranted.  







	(CONTINUED ON NEXT PAGE)


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


